The opinion of the court was delivered by
Poland, J.
The plaintiff, in order to charge the district as the *587trustee of Yose, must show such facts as would establish a legal liability on the district, to pay Yose for teaching the school. The question is just the same as if Vose had sued the district to recover for the same services.
The statute (see Comp. Stat. p. 144, sec. 12,) provides that any contract for teaching, etc., shall be null and void if the teacher shall fail to obtain a certificate of qualification, etc.
The plaintiff claims that in a suit by Yose for his wages, he would not be bound to show that he had obtained a certificate, but that this would be properly a matter to be set up and proved by way of defence to his claim; that in the absence of proof on the subject, the legal inference would be, that he had a certificate, and that as the commissioner has reported in this case, not that Yose did not obtain a certificate, but only that it was not proved that he had procured one, it is to be assumed that he had one. But we are of opinion that the obtaining the proper certificate is made by statute a condition precedent, to any valid contract for teaching, and that it is a necessary part of the plaintiff’s proof, who undertakes to recover upon such a contract. This was expressly decided in the case of Goodrich v. School District in Fairfax, 26 Vt. 115; and such has been the universal course in practice in suits of that character. It has always been held too, that this requirement of the statute could not be dispensed with, by proof that the teacher was, iú fact, qualified to teach. The excuse for not having obtained a certificate, is far less plausible than that set up in the case above cited. The judgment below, dismissing the trustee, was clearly right, and is affirmed.